FILED
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                                                               March 31, 2015
                                    PUBLISH                  Elisabeth A. Shumaker
                                                                 Clerk of Court
                  UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



 SILOAM SPRINGS HOTEL, L.L.C.,

             Plaintiff-Appellant,
       v.                                              No. 14-6119
 CENTURY SURETY COMPANY,

             Defendant-Appellee.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA
                   (D.C. NO. 5:13-CV-00572-M)


Tom E. Mullen (Sterling E. Pratt with him on the briefs), Fenton, Fenton, Smith,
Reneau & Moon, Oklahoma City, Oklahoma, for Plaintiff-Appellant.

Phil R. Richards (Randy Lewin with him on the briefs), Richards & Connor,
Tulsa, Oklahoma, for Defendant-Appellee.


Before BRISCOE, Chief Judge, MURPHY, and MATHESON, Circuit Judges.


MURPHY, Circuit Judge.
                               I. INTRODUCTION

      This case requires that we decide how to determine the citizenship, for

purposes of diversity jurisdiction, of a limited liability company (“LLC”). Like

every other circuit to consider this question, this court concludes an LLC, as an

unincorporated association, takes the citizenship of all its members. See Zambelli

Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419-20 (3d Cir. 2010) (citing cases

from eight circuits for the proposition that “every federal court of appeals to

address the question has concluded that a limited liability company, as an

unincorporated business entity, should be treated as a partnership for purposes of

establishing citizenship”); see also ConAgra Foods, Inc. v. Americold Logistics,

LLC, 776 F.3d 1175, 1180 (10th Cir. 2015) (holding Supreme Court precedent

“dictates that the citizenship of any non-corporate artificial entity is determined

by considering all of the entity’s members”). Because the materials before this

court do not demonstrate that complete diversity of citizenship existed at the time

of the filing of the complaint, Grupo Dataflux v. Atlas Global Group, L.P., 541

U.S. 567, 570–71 (2004), the matter is remanded to the district court for further

proceedings.

                               II. BACKGROUND

      Siloam Springs Hotel, LLC (“Siloam Springs”), operates a Hampton Inn

hotel in Siloam Springs, Arkansas. It purchased a general liability insurance

policy (the “Commercial Lines Policy”) from Century Surety Company (“Century

                                         -2-
Surety”) covering the Hampton Inn for the period of November 13, 2012, through

November 13, 2013. Siloam Springs purchased the Commercial Lines Policy

through Century Surety’s agent, RCI Insurance Group of Claremore, Oklahoma.

      On January 21, 2013, several guests at the Hampton Inn suffered bodily

injury due to a sudden, accidental leak of carbon monoxide from the heating

element of an indoor swimming pool. Siloam Springs sought coverage under the

Commercial Lines Policy. Century Surety denied coverage, relying on an

exclusion set out in the Commercial Lines Policy. That provision (the “Indoor

Air Exclusion”) excludes from coverage “‘[b]odily injury’ . . . arising out of,

caused by, or alleging to be contributed to in any way by any toxic, hazardous,

noxious, irritating, pathogenic or allergen qualities or characteristics of indoor air

regardless of cause.”

      In response to Century Surety’s denial of coverage, Siloam Springs filed

suit in Oklahoma state court seeking a declaration that the Commercial Lines

Policy provides coverage for the bodily injuries suffered by the Hampton Inn

guests as a result of the carbon monoxide leak. Century Surety filed a notice of

removal, removing the case from state court to the United States District Court

for the Western District of Oklahoma. See 28 U.S.C. §§ 1441, 1446. As the basis

for removal, Century Surety asserted the existence of complete diversity of

citizenship and an amount in controversy exceeding $75,000. See id. §§ 1332(a),

1441(b). With regard to diversity of citizenship, Century Surety asserted (1) it is

                                          -3-
“a corporation organized under the laws of Ohio, with its principal place of

business in Michigan,” and (2) Siloam Springs is “a corporation organized under

the laws of Oklahoma, with its principal place of business in Arkansas.” No one

questioned the propriety of removal or the existence of diversity jurisdiction in

the district court.

       After Century Surety removed the case to federal court, the parties filed

cross-motions for summary judgment. In its motion, Century Surety asserted that

because the insurance contract was to be performed in Arkansas, Oklahoma

choice-of-law rules made Arkansas law applicable. It further argued that the

Indoor Air Exclusion unambiguously excluded coverage for the carbon-monoxide-

based injuries to the guests at the Hampton Inn. For its part, Siloam Springs

“decline[d] to contest” Century Surety’s assertion that Arkansas law applied

because, it asserted, “Arkansas law does not differ from Oklahoma law in any

way material to [the] coverage dispute.” As to the merits, Siloam Springs

asserted the Indoor Air Exclusion was ambiguous and, as such, had to be

construed in favor of coverage. Without definitively resolving whether Oklahoma

or Arkansas law applies, but relying on precedent from Arkansas, the district

court granted summary judgment to Century Surety. In so doing, it concluded the

Indoor Air Exclusion unambiguously excluded coverage for bodily injuries

resulting from sudden, accidental exposure to carbon monoxide. But cf. Century

Sur. Co. v. Casino W., Inc., 329 P.3d 614, 618-19 (Nev. 2014) (holding, on

                                         -4-
materially indistinguishable facts, that identical exclusion was ambiguous and did

not bar coverage because a policyholder “could reasonably expect that the indoor

air quality exclusion applies only to continuously present substances that render

the air harmful, and that the policy allows recovery for an unexpected condition

that temporarily affects the air quality inside of a building”).

      Siloam Springs brought this timely appeal challenging the district court’s

conclusion that the Indoor Air Exclusion unambiguously excluded coverage under

the facts of this case. After the parties filed their merits briefs, this court

recognized a potential jurisdictional defect in the notice of removal. Century

Surety’s notice of removal labeled Siloam Springs a “corporation” and asserted

Siloam Springs was organized under Oklahoma law and had its principal place of

business in Arkansas. Cf. 28 U.S.C. § 1332(c) (setting out corporate citizenship

rules for purposes of diversity and removal statutes). In contrast to this assertion,

however, Siloam Springs is not a corporation; it is an Oklahoma limited liability

company. See generally Okla. Stat. tit. 18, §§ 2000 to 2060 (setting out the

Oklahoma Limited Liability Company Act).

      On January 8, 2015, this court issued to Century Surety an order to show

cause noting this discrepancy. The order further noted that although this court

had yet to address the issue, every circuit to consider the citizenship of an LLC

for purposes of diversity jurisdiction has held that an LLC’s citizenship is

determined by reference to the citizenship of each and every one of its members.

                                           -5-
See Zambelli Fireworks, 592 F.3d at 420 (collecting cases). Finally, the order

indicated that if this court were to adopt the unanimous approach of the other

circuits, Century Surety’s notice of removal would not establish the required

complete diversity of citizenship because it does not set out the citizenship of the

members of Siloam Springs. See Full Life Hospice, LLC v. Sebelius, 709 F.3d

1012, 1016 (10th Cir. 2013) (“[B]ecause the jurisdiction of federal courts is

limited, there is a presumption against [federal] jurisdiction, and the party

invoking federal jurisdiction bears the burden of proof.” (alteration and quotation

omitted)). Accordingly, this court ordered Century Surety to file a supplemental

brief addressing the following two questions:

            1. How should this court determine the citizenship of an LLC
      for purposes of determining the existence of complete diversity?

            2. Assuming the citizenship of an LLC for purposes of
      diversity jurisdiction is properly determined by reference to all
      members of an LLC, what is the citizenship of Siloam Springs, LLC?

      In its supplemental brief, Century Surety asserts this court should treat

LLCs like corporations for diversity purposes and determine an LLC’s citizenship

by reference to its state of organization and principal place of business.

Alternatively, Century Surety argues that if this court determines the citizenship

of an LLC for purposes of diversity jurisdiction must be determined by reference

to all members of the LLC, this court should conclude Siloam Springs is a citizen




                                         -6-
of Oklahoma, Florida, New York, North Carolina, and Texas. For the reasons set

out below, Century Surety’s arguments in these regards are unpersuasive.

                                  III. ANALYSIS

      Century Surety asserts this court should treat LLCs like corporations for

purposes of diversity jurisdiction citizenship. In so arguing, Century begins by

noting that in Shell Rocky Mountain Production, LLC v. Ultra Resources, Inc.,

415 F.3d 1158, 1162 (10th Cir. 2005), this court stated that because a party was a

Delaware LLC with its principal place of business in Houston, it was a citizen of

both Delaware and Texas. The problem with Century Surety’s reliance on Shell is

that Shell did not definitively state (or even remotely analyze) the question

whether this is the appropriate standard to be used in determining an LLC’s

citizenship. An exercise of jurisdiction by this court without any analysis of

whether that action is proper does not constitute binding precedent for the

proposition that jurisdiction must exist when this court is again faced with a

similar set of facts. Lewis v. Casey, 518 U.S. 343, 352 n.2 (1996) (collecting

cases for proposition that “the existence of unaddressed jurisdictional defects has

no precedential effect”); HealthTrio, Inc. v. Centennial River Corp. (In re

HealthTrio, Inc.), 653 F.3d 1154, 1162 n.8 (10th Cir. 2011) (holding that lack of

analysis of, or actual decision on, a jurisdictional issue precludes stare decisis

effect on the jurisdictional point). Thus, Shell does not require that this court




                                         -7-
treat an LLC like a corporation for purposes of determining citizenship in a

diversity case.

      Alternatively, Century Surety asserts an LLC is sufficiently like a

corporation so that it should be treated similarly to a corporation for purposes of

28 U.S.C. § 1332. In particular, Century Surety notes an LLC is treated as a

“separate legal entity” that can sue and be sued under Oklahoma law, Okla Stat.

tit. 18, §§ 2003, 2004(B), and members of an LLC are shielded from personal

liability, id. § 2017. Century Surety also points out this court has recognized that

under Delaware law the interests of members of an LLC are analogous to the

interests of shareholders of a corporation. See Birmingham v. Experian Info.

Solutions, Inc., 633 F.3d 1006, 1018 n.3 (10th Cir. 2011).

      Century Surety is wrong in asserting an LLC is equivalent to a corporation

under Oklahoma law. Rather, an LLC is defined under the Oklahoma code as “an

entity that is an unincorporated association or proprietorship having one or more

members.” Okla. Stat. tit. 18, § 2001(11) (emphasis added). Thus, without

regard to whether the interests of the members of an LLC can be analogized to the

interests of a corporate shareholder for some legal purposes, Oklahoma law makes

clear that an LLC is not a corporation but is, instead, an unincorporated

association. As this court recently held in ConAgra, Supreme Court precedent

“dictates that the citizenship of any non-corporate artificial entity is determined

by considering all of the entity’s members.” 776 F.3d at 1180.

                                         -8-
      In any event, even if the corporation-like status of LLCs under Oklahoma

law was unclear, the Supreme Court has specifically held that only those state-

created entities that are corporations, in the traditional understanding of that

word, will be treated as a person for purposes of diversity jurisdiction:

      [T]he course we take today does not so much disregard the policy of
      accommodating our diversity jurisdiction to the changing realities of
      commercial organization, as it honors the more important policy of
      leaving that to the people’s elected representatives. Such
      accommodation is not only performed more legitimately by Congress
      than by courts, but it is performed more intelligently by legislation
      than by interpretation of the statutory word “citizen.” The 50 States
      have created, and will continue to create, a wide assortment of
      artificial entities possessing different powers and characteristics, and
      composed of various classes of members with varying degrees of
      interest and control. Which of them is entitled to be considered a
      “citizen” for diversity purposes, and which of their members’
      citizenship is to be consulted, are questions more readily resolved by
      legislative prescription than by legal reasoning, and questions whose
      complexity is particularly unwelcome at the threshold stage of
      determining whether a court has jurisdiction. We have long since
      decided that, having established special treatment for corporations,
      we will leave the rest to Congress; we adhere to that decision.

Carden v. Arkoma Assocs., 494 U.S. 185, 197 (1990). 1


      1
        It is worth noting that Congress has indeed prescribed a different rule as to
unincorporated associations for purposes of the Class Action Fairness Act
(“CAFA”). Under CAFA, suits brought by “unincorporated association[s]” are
treated like suits by corporations in that the citizenship of the association for
diversity purposes is determined by its state of organization and principal place of
business, not by the citizenship of its members. 28 U.S.C. 1332(d)(10). Given
that the Supreme Court has made clear it is solely Congress’ prerogative to alter
the historical rule limiting citizenship status to one special type of entity, the
traditional corporation, and given that Congress has chosen to exercise that
prerogative when appropriate, Century Surety’s request that this court expand to
LLCs the established rule for corporations is particularly unpersuasive.

                                          -9-
      Under Oklahoma law, an LLC is an unincorporated association or

proprietorship. Okla. Stat. tit. 18, § 2001(11). Supreme Court precedent makes

clear that in determining the citizenship of an unincorporated association for

purposes of diversity, federal courts must include all the entities’ members.

Carden, 494 U.S. at 195-96; ConAgra, 776 F.3d at 1180. Thus, this court must

reject Century Surety’s request to determine the citizenship of Siloam Springs by

reference to its state of organization and the state of its primary business

operations and, instead, joins all other circuits that have considered the matter in

concluding Siloam Springs takes the citizenship of all its members. See Zambelli

Fireworks, 592 F.3d at 420 (collecting cases).

      Century Surety asserts that should this court hold that Siloam Springs’s

citizenship for purposes of § 1332 is determined by reference to all its members,

this court should conclude Siloam Springs is a citizen of Oklahoma, Florida, New

York, North Carolina, and Texas. Century Surety’s argument is based on a letter

Siloam Springs filed with this court in response to the show cause order issued to

Century Surety. In that letter, Siloam Springs indicated as follows: “Some time

after Century removed this case, we made inquiry of our client as to the members

of the [LLC and partnership that together own] Siloam Springs Hotel, LLC. . . .

When we asked for the name and place of residents [sic] of the [members of the

LLC and partnership], we received the enclosed.” The enclosed list sets out a

name and address associated with each member of the entities with an ownership

                                         -10-
interest in Siloam Springs. Those members, according to the unsworn list, reside

in Oklahoma, Florida, New York, North Carolina, and Texas. Relying on this list,

Century asserts this court should conclude diversity jurisdiction is proper in this

case.

        This court notes at least two overwhelming problems with Century Surety’s

argument. An individual’s residence is not equivalent to his domicile and it is

domicile that is relevant for determining citizenship. Whitelock v. Leatherman,

460 F.2d 507, 514 n.14 (10th Cir. 1972) (holding that “an allegation that a party

defendant is a resident of a state is not equivalent to an allegation of citizenship

and is insufficient to confer jurisdiction upon the District Court” (quotations

omitted)). Century Surety notes, however, that Whitelock recognized the

proposition that in “certain circumstances . . . proof that a person is a resident of

a state may prima facie indicate that he is a citizen of that state.” Id. The

problem with Century Surety’s reliance on this aspect of Whitelock is that

Whitelock makes clear the prima facie case flowing from an allegation of

residence must be backed up by a district court finding, at some later point in the

proceeding, as to the existence of diversity at the time of the filing of the

complaint. 2 Id. Because the district court did not make any such finding in this

        2
            Whitelock v. Leatherman describes the relevant rule as follows:

        [This court’s decision in Kelleam v. Maryland Casualty Co., 112
        F.2d 940 (10th Cir. 1940), rev’d on other grounds, 312 U.S. 377
                                                                      (continued...)

                                            -11-
case, and because this court is not equipped to make such a finding, Whitelock is

not applicable.

      In any event, it is clear the relevant time period for determining the

existence of complete diversity is the time of the filing of the complaint. Id.;

Grupo Dataflux, 541 U.S. at 570-72. On its face, the letter from Siloam Springs

to this court specifically states that the determination of its members’ “place of

residents [sic]” occurred “[s]ome time after Century removed this case.” Thus,

the information set out in the letter is simply not relevant to the question of

whether complete diversity existed at the time Siloam Springs filed its suit in

Oklahoma state court.



      2
       (...continued)
      (1941)], while expressly recognizing that an allegation that a party
      defendant is a resident of a state is not equivalent to an allegation of
      citizenship and is insufficient to confer jurisdiction upon the District
      Court, indicates under certain circumstances that proof that a person
      is a resident of a state may prima facie indicate that he is a citizen of
      that state. See also Walden v. Broce Construction Company, 357
      F.2d 242 (10th Cir. 1966). Jurisdiction in Kelleam was sustained
      notwithstanding failure of the complaint properly to allege the
      citizenship of the parties because of a finding by the trial court after
      hearing that diversity of citizenship actually existed. The allegations
      of residence rather than citizenship were treated in effect as amended
      to conform to proof. Cf. Willingham v. Morgan, 395 U.S. 402, 407
      (1969). In the case at bar there was neither proof nor finding of
      diversity of citizenship; only the general conclusion that the court
      had jurisdiction, which Mitchell v. Parham, 357 F.2d 723 (10th Cir.
      1966), teaches is insufficient.

460 F.2d 507, 514 n.14 (10th Cir. 1972) (quotations omitted).

                                         -12-
      Because the allegations in Century Surety’s notice of removal do not

properly allege diversity of citizenship, and because this court cannot determine

the existence or non-existence of diversity jurisdiction based on the record before

us, the appropriate course is to remand this matter to the district court for further

proceedings. Penteco Corp. Ltd. P’ship v. Union Gas Sys., Inc., 929 F.2d 1519,

1523 (10th Cir. 1991). In light of the need to remand this case for further

development of the jurisdictional record, it is worth noting that states have a

particularly strong interest in insurance regulation. Cf., e.g., The Aransas Project

v. Shaw, 775 F.3d 641, 650 (5th Cir. 2014); Gov’t Emps. Ins. Co. v. Dizol, 133

F.3d 1220, 1232 (9th Cir. 1998) (en banc) (Alarcon, J., dissenting) (collecting

cases); Ford Motor Co v. Ins. Comm’r, 874 F.2d 926, 934 (3d Cir. 1989).

Furthermore, although the parties argue the coverage issue exclusively by

reference to generally applicable contract principles, it is far from clear the

coverage issue at the center of this case is completely devoid of public policy

implications. Given these factors, should the district court conclude on remand

that diversity jurisdiction is proper, it would be well advised to move on to

consider whether the state’s interest in insurance regulation would be best served

by certifying the coverage questions at issue in this case to the appropriate state

supreme court. 3 Such consideration is especially appropriate because

      3
        Of course, to determine the appropriate state supreme court to which to
certify the issue, the district court would have to apply Oklahoma choice-of-law
                                                                      (continued...)

                                         -13-
certification, “in the long run,” “helps build a cooperative judicial federalism.”

Lehman Bros. v. Schein, 416 U.S. 386, 391 & n.8 (1974); see also Hartford Ins.

Co. of the Midwest v. Cline, 427 F.3d 715, 716-17 (10th Cir. 2005) (certifying a

question regarding construction of “family member” under New Mexico’s vehicle

insurance statute and noting the insurance question was “distinctively a state-law

issue”); Mitcheson v. Harris, 955 F.2d 235, 237 (4th Cir. 1992) (noting district

courts have discretion to decline to resolve declaratory judgment actions and

holding “[t]here exists an interest in having the most authoritative voice speak on

the meaning of applicable law, and that voice belongs to the state courts when

state law controls the resolution of the case”).

                                IV. CONCLUSION

      This matter is hereby remanded to the district court for further proceedings

consistent with this opinion.




      3
       (...continued)
rules and definitively decide whether this case is governed by Arkansas or
Oklahoma law.

                                         -14-